Citation Nr: 1025438	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision in which the RO granted service 
connection and assigned an initial 30 percent rating for PTSD, 
effective July 25, 2007.  In February 2008, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2008, and later that month, the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

This appeal also arose from a June 2009 rating decision in which 
the RO denied claims for service connection for obstructive sleep 
apnea, as secondary to service-connected PTSD, and a TDIU.  In 
June 2009, the Veteran filed an NOD, and an SOC was issued in 
December 2009.  Later that month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his PTSD, 
the Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

The Board's decision addressing the claim for service connection 
for obstructive sleep apnea, claimed as secondary to PTSD, is set 
forth below.  The claims for an initial rating in excess of 30 
percent for PTSD and for a TDIU are addressed in the remand 
following the order; those matters are being remanded to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

2.  The most persuasive medical opinion to address the question 
of whether there exists a nexus between obstructive sleep apnea 
and the Veteran's service-connected PTSD is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea 
are not met.             38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability ((or, 
as here, between service-connected disability and the 
disability), degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2008 pre-rating letter provided notice 
to the Veteran of what information and evidence was needed to 
substantiate the claim for secondary service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also included general information pertaining to VA'S 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The June 
2009 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the November 2008 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, private treatment records, Social Security 
Administration (SSA) records, and the report of a March 2009 VA 
examination.  Also of record and considered in connection with 
this matter are various written documents provided by the 
Veteran.  The Board also finds that no additional RO action to 
further develop the record on the claim for service connection 
for obstructive sleep apnea, as secondary to PTSD, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R.    § 3.310.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 with regard to the requirements for establishing 
secondary service connection on an aggravation basis.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis 
for the denial as noted below, any further discussion of the 
amendment is unnecessary.]

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for secondary service connection in light 
of the above, the Board finds that the claim must be denied 
because the preponderance of the evidence establishes that the 
Veteran's obstructive sleep apnea was not caused and is not 
aggravated by his service-connected PTSD.

The Veteran has been diagnosed with obstructive sleep apnea, as 
evidenced by the private sleep study from December 2007, 
diagnosing severe obstructive sleep apnea.  The medical evidence 
of record, however, contains conflicting medical opinions on the 
question of whether the Veteran's obstructive sleep apnea was 
caused or aggravated by his service-connected PTSD.

In December 2007, the Veteran's private treating physician 
submitted an opinion stating that a connection existed between 
PTSD and sleep apnea, which he noted was supported by 
accompanying documents.  He believed within reasonable medical 
certainty, therefore, that the Veteran's PTSD generally 
"contributed" to his  sleep apnea.  Although the physician 
indicated that he was attaching supporting documentation, nothing 
further was attached or provided regarding this physician's 
opinion.

The Veteran was afforded a VA examination in March 2009.  The 
examining physician reviewed the Veteran's claims file and 
medical records.  He noted that the  Veteran's onset of 
obstructive sleep apnea was in 1994, manifested by loud snoring, 
daytime sleepiness, and breathing problems at night.  The course 
of his disability since onset had improved.  On physical 
examination, the Veteran had normal heart sounds, and no signs of 
venous congestion or respiratory abnormalities.  The Veteran was 
diagnosed with obstructive sleep apnea.  The examining physician 
opined that it was less likely than not that the Veteran's 
obstructive sleep apnea was secondary to his service-connected 
PTSD because PTSD does not cause sleep apnea.  He also opined 
that it was less likely than not that his sleep apnea was 
aggravated beyond its natural progression by PTSD.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA examiner's opinion in 
which he found it was less likely than not that the Veteran's 
sleep apnea was secondary to or aggravated by his PTSD, is the 
most probative medical opinion on this point.  The physician's 
opinion was based upon full consideration of the Veteran's 
service and post-service records, including the Veteran's 
assertions and an examination of the Veteran.  The examining 
physician also specifically addressed whether the Veteran's sleep 
apnea was caused or aggravated by his service-connected PTSD.  
Thus, the Board accepts this opinion as probative evidence on the 
medical nexus question.

In his October 2008 opinion, the Veteran's private physician 
failed to specifically discuss how the Veteran's obstructive 
sleep apnea was related to his PTSD.  Instead, the physician 
noted the existence of a general connection between PTSD and 
obstructive sleep apnea.  He did not indicate what type of 
relationship existed between obstructive sleep apnea and PTSD, 
and how that related to the Veteran's own symptomatology.  
Although the physician asserted that the Veteran's PTSD 
"contributed to" his obstructive sleep apnea, he failed to 
consider whether the Veteran's PTSD caused or aggravated the 
Veteran's obstructive sleep apnea beyond its natural progression.  
A general "connection" between the two disabilities, without 
any discussion of the Veteran's specific symptomatology, is too 
tenuous a basis upon which to grant the Veteran's claim for 
service connection.  For these reasons, the Veteran's private 
physician's opinion is afforded little, if any, evidentiary 
weight.

In short, the most persuasive medical opinion evidence weighs 
against the claim.

Finally, as for any direct assertions by the Veteran that there 
exists a medical nexus between his PTSD and his obstructive sleep 
apnea, such evidence provides no basis for allowance of the 
claim.  As indicated above, the matter on which this claim turns 
is one within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran 
is not shown to be other than a layperson without appropriate 
medical training and expertise, he is not competent to render a 
probative (persuasive) opinion on such a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
secondary service connection for obstructive sleep apnea must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert,1 Vet. App. at 53-56.


ORDER

Service connection for obstructive sleep apnea, claimed as 
secondary to service-connected PTSD, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

The record reflects that at the Veteran's last VA examination for 
PTSD in January 2008, he reported that he was working full-time 
and did not miss any work due to his PTSD.  Recent private 
medical records obtained from the Veteran's treating physician, 
as well as the report of the Veteran's March 2009 VA examination 
for obstructive sleep apnea, include notations that the Veteran 
took early retirement from his job in July 2008, due to 
symptomatology related to PTSD.  This evidence indicates that the 
Veteran's PTSD may have worsened, possibly warranting a higher 
rating.

In light of the Veteran's contentions of increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate service-connected PTSD.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for a TDIU, the Board notes that, as found by 
the RO, the Veteran is currently ineligible for schedular 
consideration of a TDIU because he does not have a single 
disability rated 60 percent and his combined disability rating is 
less than 70 percent.  See 38 C.F.R. § 4.16(a) (2009).  However, 
because the actions requested on appeal could result in a higher 
rating for PTSD, which, in turn, could result in eligibility for 
consideration of a TDIU on a schedular basis, the Board finds 
that the claim for a TDIU is inextricably intertwined with the 
claim for an higher initial rating for PTSD, and that the claims 
should be considered together.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  Moreover, given the evidence of a 
possible worsening disability, the fact that the Veteran's PTSD 
is the Veteran's only service-connected disability, and that the 
Social Security Administration has found the Veteran to be unable 
to work due to psychiatric disability (although not specifically 
PTSD), the Board finds that the examiner should provide 
additional comment as to whether the Veteran's service-connected 
PTSD, alone, renders him unemployable.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of his claim for an higher initial rating for PTSD (as 
this claim, emanating from an original claim for benefits, will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.   If the 
Veteran fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claim for a higher rating 
for PTSD should include consideration of whether "staged" 
rating of the disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant to 
Fenderson (cited to above)  is appropriate.


Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, RO should 
arrange for the Veteran to undergo VA 
examination, by a psychologist or 
psychiatrist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss, depressed mood, anxiety, panic 
attacks, sleep impairment, impaired judgment, 
speech, impulse control and/or thought 
processes, neglect of personal hygiene and 
appearance, suicidal and/or homicidal 
ideation, and delusions and/or 
hallucinations.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and an 
explanation of what the score means.

The examiner should also render an opinion, 
consistent with sound medical principles, as 
to whether-w without regard to any 
nonservice-connected disabilities or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD, alone, renders him unable to 
obtain or retain substantially gainful 
employment.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the Veteran's SSA decision and 
records.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for higher initial 
rating for PTSD and for a TDIU.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claims for higher initial rating and for 
a TDIU, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence and 
legal authority (to include, in connection 
with claim for a higher rating for PTSD, 
whether staged rating, pursuant to Fenderson 
(cited to above), is appropriate).

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


